                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         YAHOO! INC.,
                                   8                                                         Case No. 5:17-cv-00489-EJD
                                                        Plaintiff,
                                   9                                                         ORDER RE MOTION IN LIMINE NO.
                                                  v.                                         9; DENYING MOTION FOR
                                  10                                                         RECONSIDERATION
                                         NATIONAL UNION FIRE INSURANCE
                                  11     COMPANY OF PITTSBURGH, PA,                          Re: Dkt. Nos. 126, 127

                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13   A. National’s Union’s Motion
                                  14          National Union requests (1) leave to file supplemental authorities in support of its Motion
                                  15   in Limine No. 9 regarding whether the jury or the court decides the amount of Brandt fees if the
                                  16   jury returns a bad faith finding, and (2) a ruling on Motion in Limine No. 9. Dkt. No. 126.
                                  17   National Union’s requests are GRANTED.
                                  18          Having considered the supplemental authorities, the court finds that absent a stipulation by
                                  19   the parties, National Union is entitled to have the jury decide the amount of Brandt fees if the jury
                                  20   returns a bad faith finding. See Monster, LLC v. Superior Court, 12 Cal. App. 5th 1214, 1229
                                  21   (2017) (“Numerous . . . cases decided both before and after Brandt have . . . recognized that
                                  22   ‘[a]lthough fee issues are usually addressed to the trial court in the form of a posttrial motion, fees
                                  23   as damages are pleaded and proved by the party claiming them and are decided by the jury unless
                                  24   the parties stipulate to a posttrial procedure.’”). Although not cited by National Union, the Ninth
                                  25   Circuit’s holding in Metropolitan Business Management, Inc. v. Allstate Ins. Co., 448 Fed. Appx.
                                  26   677, 679 (9th Cir. 2011), is consistent with Monster. See also American Color Graphics, Inc. v.
                                  27   Travelers Property Casualty Company of America, No. 04-3518 SBA, 2007 WL 9728853, at *9
                                  28   Case No.: 5:17-cv-00489-EJD
                                       ORDER RE MOTION IN LIMINE NO. 9; DENYING MOTION FOR RECONSIDERATION
                                                                           1
                                   1   (N.D. Cal. Jan. 18, 2007) (stating that language of Brandt “is clear that fees must be determined

                                   2   by the trier of fact absent a stipulation”).

                                   3   B. Yahoo’s Motion

                                   4           Yahoo moves for reconsideration of the court’s order granting National Union’s Motion in

                                   5   Limine No. 6, which limited Yahoo’s damages to the time value of money for 30 days. Dkt. No.

                                   6   127. Yahoo contends that the time value of money theory is speculative and not based on the

                                   7   parties’ obligations under the 2011 Policy. Yahoo’s Motion for Recon., p. 2 (Dkt. No. 127).

                                   8   Yahoo contends that its damages should not be limited to the time value of money for 30 days, and

                                   9   that instead, Yahoo is entitled to recover prejudgment interest on the $3,048,598 Yahoo paid to

                                  10   settle the underlying lawsuits, beginning in October 2013 through entry of judgment in this case.

                                  11           The court has reviewed the relevant pleadings and evidence and reaffirms its prior ruling

                                  12   that the measure of damages is the time value of money for 30 days because Yahoo was required
Northern District of California
 United States District Court




                                  13   to reimburse National Union pursuant to the terms of the Deductible Coverage Endorsement.

                                  14   Yahoo’s motion for reconsideration is accordingly denied.

                                  15           IT IS SO ORDERED.

                                  16   Dated: April 15, 2019

                                  17                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:17-cv-00489-EJD
                                       ORDER RE MOTION IN LIMINE NO. 9; DENYING MOTION FOR RECONSIDERATION
                                                                           2
